DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response to Non-Final Office Action
	The ‘Amendment and Response to Non-Final Office Action’, filed 14 December 2021, has been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-89, 96, 106, and 110 are canceled.
	Claims 90-95 and 97-104 remain withdrawn.
	Claim 105 is amended.
	Accordingly, claims under examination are claims 105, 107-109, and 111-114 along with along with “viral sequence” for ‘Species Election I – First Polynucleotide Sequence’.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter – Polynucleotides are Suspected to Comprise One or More Foreign Elements Not Originating from the Genome of the Subject
Claims 105, 107-109, and 111-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are amended to recite “and wherein the polynucleotides… are suspected to comprise one or more foreign elements not originating from the genome of the subject”. The ‘Amendment and Response to Non-Final Office Action’ (p7), filed 14 December 2021, indicates support for the amendments to the claims is found throughout the specification and claims as originally filed. Paragraphs [0060] and [0099]-[0105] are indicated as exemplifying such support. However, absent from the originally filed disclosure is support for polynucleotides that are suspected to comprise the one or more foreign elements not originating from the genome of the subject. A search for the terms “suspected”, “suspect”, and “suspicious” fails of the originally 
	Accordingly, “and wherein the polynucleotides… are suspected to comprise one or more foreign elements not originating from the genome of the subject” is considered NEW MATTER.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 105, 107-109, and 111-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 105, 107-109, and 111-114 are amended to recite the limitation “wherein the polynucleotides comprise a genome or a portion thereof of the subject, and wherein the polynucleotides comprise or are suspected to comprise one or more foreign elements not originating from the genome of the subject” which is considered vague and indefinite. Specifically, the intended scope encompassed by the term “or a portion thereof” is unclear in relation to a genome of the subject. For example, is “a portion thereof” intended to encompass a single nucleotide? Two? Three? Etc.? Similarly, it is unclear the intended scope encompassed by a foreign element not originating from the genome of the subject. Is the foreign element 

Claim Rejections - 35 U.S.C. § 103
HASTIE further in view of ZHOU
Claims 105, 107-109, and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Hastie et al. (Rapid Genome Mapping in Nanochannel Arrays for Highly Complete and Accurate De Novo Sequence Assembly of the Complex Aegilops tauschii Genome. 06 February 2013. PLOS One. Vol. 8, Issue 2, e55864, 10 pages; see ‘Information Disclosure Statement’, filed 26 June 2018; “HASTIE”) further in view of Zhou et al. (A sequence-independent in vitro transposon-based strategy for efficient cloning of genomes of large DNA viruses as bacterial artificial chromosomes. Published online 06 November 2008. Nucleic Acids Research. Vol. 37, No. 1, e2, p1-8; ‘PTO-892’, mailed 14 September 2021; “ZHOU”).
Allegations/Arguments
The ‘Amendment and Response to Non-Final Office Action’, filed 14 December 2021, amends claim 105 to further clarify the distinction between the genome of the subject and the foreign elements. It is alleged/argued on pages 7-12 that HASTIE, alone or in combination with ZHOU, fails to teach or suggest these features. It is submitted that HASTIE is directed to the generation of a high-quality reference of a subject genome and has not no teaching or suggestion the BACs contain any foreign elements. Further, it is asserted that HASTIE’s polynucleotides only contain the genome of Aegilops tauschii, not any foreign elements that do not originate from the genome of Aegilops tauschii. Lastly, it is argued that the combination would still result in the de novo sequence assembly of a genome.
Response to Allegations/Arguments
The allegations/arguments found in the ‘Amendment and Response to Non-Final Office Action’, filed 14 December 2021, have been fully considered but are found unpersuasive for the reasons discussed below.
The amended claims are directed to a method of determining the presence or absence of one or more foreign elements in a subject. The ‘Amendment and Response to Non-Final Office Action’, filed 14 December 2021, acknowledges that “Hastie discloses the insertion of overlapping portions of the Aegilops tauschii genome into BAC clones to aid in Aegilops tauschii genome sequencing and assembly.” (p8) Therefore, the polynucleotides of HASTIE comprises the genome of Aegilops tauschii and the BAC, where the BAC sequence is regarded as foreign to the genome of Aegilops tauschii. ZHOU is applied in combination with HASTIE for teaching ZHOU a method for the efficient cloning of genomes of viruses as bacterial artificial chromosomes. ZHOU indicates after the genome of a virus is cloned, its identity can be established by sequencing. (p7, left col., 4th ¶.) HASTIE indicates the described method is broadly applicable to other BACs comprising other genomes and HASTIE expressly teaches that the described method of genome mapping on nanochannel arrays overcomes limitations of preexisting technologies (e.g., Next-generation sequencing (NGS)) and produces a highly accurate and complete sequence assembly. (Abstract; ¶ bridging p1-2 to p2, ¶ bridging left and right col; p6, right col., 1st ¶ to p8, ¶ bridging left and right col.) HASTIE in combination with ZHOU is regarded as the substitution of the Aegilops tauschii genome with the viral genome which is applied to the method described by HASTIE, where the viral genome is inserted into BAC clones for subsequent sequence assembly. Similarly to HASTIE, the BAC sequences are at least considered to be foreign to the inserted viral genome. With respect that Hastie’s purpose is to generate highly complete and accurate de novo sequence assembly of a genome, the claims are directed to determining the presence or absence of foreign elements in the subject. Further, a person of skill in the art would appreciate that the bacterial portions of the BACs are included in the sequence analysis of HASTIE in order for excluding/determining the absence of foreign elements in the assembly of the genome sequence. Additionally, HASTIE provides for the alignment against a host reference for inclusion or exclusion.
Accordingly, the allegations/arguments found in the ‘Amendment and Response to Non-Final Office Action’, filed 14 December 2021, are deemed unpersuasive.

HASTIE describes genome mapping with nanochannel arrays for de novo sequence assembly (Title and Abstract).
	Regarding claims 105, 107-109, and 111-114, HASTIE describes a method of genome mapping with nanochannel arrays, whereby an polynucleotides in an obtained biological sample are labeled in a sequence specific manner, the polynucleotides are linearized via a nanochannel array, images are obtained and are processed into label locations in the polynucleotide,  the locations are aligned against a reference, and the presence or absence of foreign elements is determined based upon whether a limitation of detection/threshold is exceeded or not. (Abstract; p1, left col., 1st ¶ to p4, left col., 1st ¶; p6, right col., 1st ¶ to p8, ¶ bridging left and right st ¶; ¶ bridging p7-8.) HASTIE further provides for the alignment against a host reference.  (Id.)
	While HASTIE does teach genome mapping with nanochannel arrays for de novo sequence assembly utilizing BAC clones for genome assembly (e.g., Aegilops tauschii), HASTIE fails to specifically teach the application to BAC clones comprising viral genomes thereby determining the presence or absence of one or more foreign elements that comprise a viral sequence and/or a transposable element sequence. ZHOU resolves the deficiency of HASTIE, wherein ZHOU describes a method for the efficient cloning of genomes of viruses as bacterial artificial chromosomes.  (Title; Abstract.)
	Regarding claim 105, ZHOU describe a method for cloning the genomes of viruses as BACs which does not require prior knowledge of the viral genome sequences.  (Abstract; p6, ¶ bridging left and right col.; p1, ¶ bridging left and right col. to ¶ bridging p1-2; p6, ¶ bridging left and right col. to p7, left col., 4th ¶Figure 1A-1B.)
In view of the teachings of HASTIE and ZHOU (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have genome mapped viral genomes found in BACs as generated by the method of ZHOU with the method of genome mapping with nanochannel arrays for de novo sequence assembly as described by HASTIE. ZHOU provides one in the art some teaching, suggestion, or motivation for the construction of BACs comprising large viral genomes by indicating that the described method is highly efficient and does not require any prior knowledge of viral sequences. (Abstract; p7, left col., 4th.) ZHOU indicates the described method of cloning genomes of viruses as BACs renders it useful for Id.) Further, ZHOU indicates after the genome of a virus is cloned, its identity can be established by sequencing. (p7, left col., 4th ¶.) The skilled artisan would have expected success in substituting ZHOU’s BACs comprising viral genomes for the BAC comprising the genome of Aegilops tauschii in HASTIE’s genomic mapping method because HASTIE indicates the described method is broadly applicable to other BACs comprising other genomes. (p6, right col., 1st ¶ to p8, ¶ bridging left and right col.) The skilled artisan would have been motivated to utilize the method of genome assembly of BAC clones as described by HASTIE over other sequencing technologies because HASTIE expressly teaches that the described method of genome mapping on nanochannel arrays overcomes limitations of preexisting technologies (e.g., Next-generation sequencing (NGS)) and produces a highly accurate and complete sequence assembly. (Abstract; ¶ bridging p1-2 to p2, ¶ bridging left and right col.) Additionally, HASTIE indicates the described nanochannel array mapping technology fills the void in de novo assembly strategies. (p6, right col., 1st ¶ to p8, ¶ bridging left and right col.) Furthermore, HASTIE and ZHOU are directed to cloning of genomes as BACs and, thus, are drawn to the same purpose and/or outcome.
Accordingly, HASTIE further in view of ZHOU renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636